PER CURIAM.
Appellant Willie Daniels appeals a trial court order summarily denying his multiple claims of ineffective assistance of trial counsel and illegal sentencing. We affirm in part and reverse and remand in part.
The trial court erred in summarily denying appellant’s claims 1, 2, 4 and 5. We find appellant’s challenges in those claims, in which he alleged ineffective assistance of his trial counsel in failing to adequately advise him about his pleas, failing to refile a pro se motion to suppress, and failing to investigate and explain the potential defense of voluntary intoxication, to have been sufficient factually and legally. See generally Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); Cousino v. State, 762 So.2d 1063 (Fla. 4th DCA 2000).
We reverse and remand for attachment of portions of the record which conclusively refute these claims, or for an evidentia-ry hearing thereon.
We find claim three to be without merit, and therefore affirm the trial court’s summary denial of that challenge.
AFFIRMED IN PART; REVERSED AND REMANDED IN PART.
DELL and HAZOURI, JJ., concur.
WARNER, C.J., concurs specially with opinion.